Citation Nr: 1034690	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-33 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of 
the left tonsil.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1968 to November 
1969.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Board previously referred the case for an expert opinion from 
an oncologist with the Veteran's Health Administration (VHA).  
That opinion was reviewed and is of record.


FINDINGS OF FACT

The competent evidence demonstrates that the Veteran's squamous 
cell carcinoma of the left tonsil is related to Agent Orange 
exposure during active duty service.



CONCLUSION OF LAW

Squamous cell carcinoma of the left tonsil was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for 
squamous cell carcinoma of the left tonsil is a full grant of the 
benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009)) and the implementing regulations.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim requires 
(1) the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose the claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that the claimed disorder is related to 
service is required.

The Veteran contends that his squamous cell carcinoma of the left 
tonsil was caused by his exposure to Agent Orange while serving 
in Vietnam.  With regard to the issue of Agent Orange exposure, 
there are statutory presumptions and VA regulations implementing 
them, that are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate service 
connection is warranted.  See 38 C.F.R. § 3.303(d) (2009).  In 
the case of a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, namely from February 28, 1961, to May 7, 1975, VA 
regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, including 
Agent Orange, unless there is affirmative evidence to establish 
that the Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2009).  The following 
diseases shall be service connected if the Veteran was exposed to 
an herbicide agent during active service, even though there is no 
record of such disease during service, and provided further that 
the requirements of 38 C.F.R. § 3.307(d) (2009) are satisfied:  
chloracne or other acneform disease consistent with chloracne if 
manifest to a degree of 10 percent within one year of date of 
last exposure, type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, certain respiratory cancers, and 
soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2009).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See 68 Fed. 
Reg. 27,630 (May 20, 2003).  The Board acknowledges that the 
Veteran claimed squamous cell carcinoma of the left tonsil is 
part of the respiratory tract and certain respiratory cancers are 
diseases for which the presumption applies.  

Post-service medical records show that in February 1997, the 
Veteran underwent a biopsy of a left cervical lymph node which 
revealed T2-T3 N2B carcinoma of the orpharynx.  Further 
evaluation revealed that the Grade II squamous carcinoma appeared 
to be arising from a small primary tumor in the left tonsil, 
poorly differentiated, involvement of multiple nodes of the left 
side of the neck, stage II.  The Veteran subsequently underwent 
chemotherapy and radiation treatment.  He has had no recurrence 
of his cancer.  

In an August 2007 letter, a private physician reported that the 
Veteran was seen for a forensic evaluation related to assessing 
his previous environmental exposure to the herbicide Agent Orange 
as it pertained to the development of squamous cell carcinoma of 
the tonsil and pharyngeal region, diagnosed in 1997.  The He 
discussed his review of several epidemiologic studies, which 
reportedly indicated that for certain cancers such as lung, 
laryngeal, and other respiratory cancers, an increased 
standardized mortality ratio was recognized for employees with 
greater exposures to the compounds in question.  He indicated 
that in light of the fact that the Veteran was a non-smoker, the 
likelihood of an environmental exposure being a contributing 
factor was much greater.  The physician opined that "within 
reasonable medical certainty and based on my personal expertise 
in occupation medical, pulmonary disease, and toxicology," the 
Veteran's documented exposure to Agent Orange "may have been a 
significant contributing factor to [his] underlying cancer 
diagnosis."  In the clinical notes associated with his forensic 
evaluation, the physician opined that within a reasonable degree 
of medical certainty that in light of the Veteran's exposure to 
herbicides in service, his development of squamous cell carcinoma 
of the tonsil and upper pharyngeal region "could possibly be" 
associated with the Veteran's prior environmental exposure.  

In consideration of the above, as previously noted, the Board 
requested an expert opinion from an oncologist with regard to the 
issue.  In a June 2010 response, the oncologist stated that 
evidence that Agent Orange is "as likely as not" associated 
with respiratory malignancies including larynx, lung, trachea, 
and bronchi, supports the Veteran's claim that his tonsil cancer 
is related to Agent Orange exposure.  In this regard, the 
oncologist noted that separating parts of the respiratory tract 
that have anatomical exposure similar to the above listed organs 
of the respiratory tract was not possible.  He stated that it was 
reasonable to conclude that if Agent Orange exposure would have a 
deleterious effect on part of the tract, then it would have the 
same effect on the entire tract.  He stated that he believed that 
the available evidence supported a finding that the Veteran's 
cancer was at least as likely as not associated with his exposure 
to Agent Orange.  Therefore, the Board finds that service 
connection for squamous cell carcinoma of the left tonsil is 
warranted.

Under the above circumstances, the Board finds that the evidence 
is in favor of the Veteran's claim of service connection for 
squamous cell carcinoma of the left tonsil.  Additionally, the 
Board has considered the benefit of the doubt rule and determined 
that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for squamous cell carcinoma of 
the left tonsil is granted.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


